 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 514 
 
AN ACT 
To extend expiring provisions of the USA PATRIOT Improvement and Reauthorization Act of 2005 and Intelligence Reform and Terrorism Prevention Act of 2004 relating to access to business records, individual terrorists as agents of foreign powers, and roving wiretaps until December 8, 2011. 
 
 
1.Short titleThis Act may be cited as the FISA Sunsets Extension Act of 2011.  
2.Extension of sunsets of provisions relating to access to business records, individual terrorists as agents of foreign powers, and roving wiretaps 
(a)USA PATRIOT Improvement and Reauthorization Act of 2005Section 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is amended by striking February 28, 2011 and inserting May 27, 2011.  
(b)Intelligence Reform and Terrorism Prevention Act of 2004Section 6001(b)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3742; 50 U.S.C. 1801 note) is amended by striking February 28, 2011 and inserting May 27, 2011.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
